SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For The Quarterly Period Ended March 31, 2011 Commission File Number: 0-52589 ANCHOR FUNDING SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5456087 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 10801 Johnston Road. Suite 210 Charlotte, NC (Address of Principal Executive Offices) (Zip Code) (866) 789-3863 (Registrant's telephone number) Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports requiredto be filed bySection13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[]No[X] As of March 31, 2011, the Company had a total of 18,634,369 shares of Common Stock outstanding, excluding 376,371 outstanding shares of Series 1 Preferred Stock convertible into 1,881,935 shares of Common Stock. CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS This report contains certain "forward-looking statements," within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995, and are including this statement for purposes of these safe harbor provisions. "Forward-looking statements," which are based on certain assumption and describe our future plans, strategies and expectations, may be identified by the use of such words as "believe," "expect," "anticipate," "should," "planned," "estimated" and "potential." Examples of forward-looking statements, include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors that could cause actual results to differ materially from these estimates and most other statements that are not historical in nature. These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for commercial, mortgage, consumer and other loans, real estate values, competition, changes in accounting principles, policies or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory and technological factors affecting our operations, pricing, products and services. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Further information concerning the Company and its business, including additional factors that could materially affect our financial results, is included in our other filings with the Securities and Exchange Commission. 2 ANCHOR FUNDING SERVICES, INC. Form 10-Q Quarterly Report Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements F-1 Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 (audited) F-1 Consolidated Statements of Operations for the Three MonthsEndedMarch 31, 2011and 2010 (unaudited) F-2 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months EndedMarch 31, 2011 (unaudited) F-3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) F-4 Notes to Consolidated Financial Statements F-5-F-16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures about Market Risk 9 Item 4. Controls and Procedures 9 PART II.OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales ofEquity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Removed and Reserved 10 Item 5 Other Information 10 Item 6. Exhibits 11 Signatures 12 Certifications 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ANCHOR FUNDING SERVICES, INC. CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) March 31, 2011 December 31, 2010 CURRENT ASSETS: Cash $ $ Retained interest in purchased accounts receivable, net Earned but uncollected fee income Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, net SECURITY DEPOSITS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Due to financial institution $ $ Accounts payable Due to Lender Accrued payroll and related taxes Accrued expenses Collected but unearned fee income Total current liabilities COMMITMENTS AND CONTINGENCIES PREFERRED STOCK, net of issuance costs of COMMON STOCK ADDITIONAL PAID IN CAPITAL ACCUMULATED DEFICIT ) ) $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. F-1 ANCHOR FUNDING SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended March 31, (Unaudited) (Unaudited) FINANCE REVENUES $ $ INTEREST EXPENSE - financial institution ) ) INTEREST EXPENSE - related party ) ) NET FINANCE REVENUES BENEFIT FOR CREDIT LOSSES 32 FINANCE REVENUES, NET OF INTEREST EXPENSE AND CREDIT LOSSES OPERATING EXPENSES INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) INCOME TAXES - - INCOME (LOSS) FROM CONTINUING OPERATIONS ) INCOME (LOSS)FROM DISCONTINUED OPERATIONS ) NET INCOME (LOSS) ) LESS: NONCONTROLLING INTEREST SHARE - CONTROLLING INTEREST SHARE ) NET INCOME ATTRIBUTABLE TO COMMON SHAREHOLDER $ $ ) BASIC EARNINGS PER COMMON SHARE: INCOME (LOSS) FROM CONTINUING OPERATIONS $
